Citation Nr: 0901750	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The veteran served on two periods of active duty from April 
1987 to August 1987 and from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The veteran appeared at a 
Travel Board hearing in October 2008, held at the RO in 
Columbia, South Carolina.  

At his Travel Board hearing, the veteran submitted additional 
documentation consisting of an October 2008 statement from a 
friend, accompanied by a valid written waiver pursuant to 
38 C.F.R. § 20.1304(c).  After the hearing, in November 2008, 
the veteran submitted further medical documentation 
consisting of treatment records from the VA medical center 
(VAMC) in Charleston, South Carolina from December 2003 to 
October 2008.  These additional records were also accompanied 
by a valid written waiver submitted by the veteran's 
representative.  The Board has incorporated these additional 
documents to the record in this case and has reviewed them 
for the purpose of adjudicating this matter.


FINDING OF FACT

The veteran has maintained regular periodic employment 
without greatly reduced reliability and productivity due to 
psychiatric symptoms; and, does not demonstrate any 
circumstantial, interlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material and 
forgetting to complete tasks); or impaired abstract thinking.





CONCLUSION OF LAW

The criteria for an evaluation for PTSD in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability evaluation is appropriate for PTSD that is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent disability evaluation for PTSD encompasses those 
cases where the disorder is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The earliest relevant treatment record pertains to a February 
2006 psychiatric visit with Dr. Richard A. Fahy at the VAMC 
in Charleston, South Carolina. At that time, the veteran was 
found to be "doing OK" despite "a relatively severe degree 
of PTSD."  On examination, the veteran denied any suicidal 
or homicidal ideation and any visual or auditory 
hallucinations.  He was noted as being appropriately dressed 
and was cooperative during the examination.  He was alert and 
oriented to person, place, time, and situation.  Speech was 
noted as having normal rate, tone, and volume.  The veteran 
demonstrated a euthymic (i.e., neutral) mood with a congruent 
affect.  His thought process was logical and goal-directed 
and his judgment and insight were good.  He reported that he 
was working for a real estate firm, albeit in a position that 
did not require him to speak directly with customers.

The veteran returned to Dr. Fahy in May 2006.  On 
examination, no change in the veteran's mental status was 
noted.  The veteran reported that he had been performing 
volunteer work for Disabled American Veterans as a bus 
driver, transporting veterans to the VAMC in South Carolina 
once per week.  He also continued to work as a real estate 
agent.  The May 2006 treatment record notes that the veteran 
was assessed a Global Assessment of Functioning (GAF) scale 
score of 54 at his prior February 2006 treatment, which is 
indicative of moderate symptoms.

In October 2006, the veteran received VA psychiatric 
examination. At that time, the veteran reported stress, 
fatigue, sleep difficulty where he could only sleep in 
spurts, feeling as though his head might explode.  He 
acknowledged, however, that he was sometimes able to "sleep 
OK."  He also reported that he avoided people.  According to 
the veteran, his symptoms were present daily and varied in 
severity.  He stated that his symptoms appeared to be 
increased by the war in Iraq, but acknowledged that his 
condition did not seem to be as severe as other veterans he 
had observed.  He reported never being married and that he 
had a "lady friend" whom he met occasionally but did not 
consider a girlfriend.  His activities consisted mainly of 
walking the beach or the woods with his two Labrador 
retrievers.  On examination, the veteran did not exhibit any 
thought impairment, memory loss, or obsessive or ritualistic 
behavior.  His speech was normal, relevant, and logical.  The 
veteran denied any hallucinations, current suicidal or 
homicidal ideation, or drug or alcohol use.  The examiner 
observed the veteran maintained strong eye contact and was 
oriented to time, place, person, and situation. Based upon 
his findings, the examiner confirmed the veteran's diagnosis 
of chronic PTSD with moderately severe social avoidance.  He 
assessed the veteran with a GAF score of 60, indicating 
borderline moderate symptoms.

In November 2006, the veteran's supervisor from his real 
estate occupation provided a letter on the veteran's behalf.  
The letter confirms that the veteran worked for her company 
as a realtor from 1996 through 1998.  After departing the 
company in 1998, the veteran returned in 2002 and, after a 
merger with a separate company, followed his supervisor as a 
listing partner.  At the time of the letter, the veteran 
continued to work for his supervisor performing tasks that 
limited his involvement with the office.  According to the 
supervisor, the veteran had always supplemented his income 
from that company by working various second jobs (e.g., 
pressure cleaning, painting, landscaping, garbage hauling, 
and bartending).

In February 2007, the veteran received psychiatric treatment 
at Waccamaw Center for Mental Health.  He reported changes in 
sleep pattern, confusion, feelings of hopelessness, 
disorganized thoughts, nightmares, recurring thoughts of war, 
was suspicious of others, experienced feelings of decreased 
trust, was easily agitated, and feelings of guilt.  The 
veteran again stated that he had few relations.  He claimed 
to experience suicidal ideation in the past, but denied any 
present ideation.    He was assigned a GAF score of 55 at 
that time.

The veteran received further treatment from Dr. Fahy in March 
2007.  He arrived for his treatment appropriately dressed and 
was cooperative during the treatment.  His speech was normal 
in rate, tone, and volume and he again exhibited a euthymic 
mood with congruent affect.  His thought process was logical 
and goal-directed and his judgment was good.   He was 
oriented to person, place, time, and situation.  He denied 
experiencing any hallucinations or delusions, and also denied 
any suicidal or homicidal ideation.

In June 2007, the veteran contacted the VAMC and requested to 
be seen by Dr. Fahy before his next scheduled treatment in 
September 2007.  He reported that he was experiencing 
"strange thoughts of ripping a tourist (sic) face & dragging 
them down the street." The veteran denied having any 
suicidal ideation but expressed that he was "stressed out."

The veteran was next seen by Dr. Fahy in August 2007.  At 
that time, the veteran expressed that he felt stress which he 
attributed to high pedestrian volume and noise in the area 
where he lived on the beach.  The veteran further reported 
that due to this stress, he walked the perimeter of his 
residence while armed.  He also reported that the noise near 
his residence triggered constant flashbacks and that sleep 
continued to be sometimes elusive.  The veteran stated that 
he was working as a garbage collector at a hotel and that he 
was attending barber school, where he believed he was making 
progress.  A mental status examination generally did not show 
any changes from his prior visit to Dr. Fahy in March 2007.  
At that time, however, the veteran's judgment, insight, 
memory, and concentration were rated as being "fair" while 
his sleep was rated as "poor."  The report from this 
examination indicates that the veteran's GAF score, at the 
time of his prior March 2007 visit, was 52.

In December 2007, the veteran underwent another VA 
psychiatric examination.  He reported that he felt stress 
from news regarding the current war and was afraid of things 
"blowing up" and "fighting in the streets."  He described 
that he felt as though he had been on an emotional roller-
coaster and stated that he was unable to deal with people in 
one-on-one situations on a daily basis.  He further reported 
that he was unable to relax at home and that he continued to 
walk the perimeter of his residence.  Nonetheless, the 
veteran stated that he was "sad to see the summer traffic 
leave town."  The veteran described an incident in which he 
encountered two drunken tourists and "beat them up."  
Overall, the veteran reported that he did not have "the 
ability or something to get up and go and do things" and 
that he had developed a "don't care attitude" which he 
attributed to his PTSD.  According to the veteran, he was 
laid off from his job as a hotel garbage collector at the end 
of the tourist season and was unemployed.  On examination, 
the veteran was dressed in clean work clothes and exhibited 
good hygiene.  He maintained good eye contact throughout the 
interview and was oriented to person, place, time, and 
situation.  The veteran denied experiencing any panic 
attacks.  Although he stated that he would occasionally wish 
he was dead, he denied any specific plan of suicide or 
suicide attempts.  The veteran demonstrated depression.  He 
denied using any drugs or alcohol.  The examiner found the 
veteran did engage in some ritualistic behavior, evidenced by 
his walking the perimeter and checking the locks of his 
residence.  The examiner further opined that the veteran was 
capable of handling his own financial affairs.  Based upon 
the examination, the veteran was assigned a GAF score of 56.

In April 2008, the veteran's supervisor from his position as 
a garbage collector submitted a letter clarifying that the 
veteran was fired from his job due to his confrontational 
attitude with hotel staff and guests.  The supervisor also 
stated that the veteran demonstrated difficulty in following 
his work schedule.

That same month, the veteran was evaluated by Dr. John Cusack 
from the VAMC.  The veteran reported experiencing thoughts of 
suicide, but again denied any plan or attempt.  He stated 
that he was experiencing difficulty in keeping a job.  Prior 
to the examination, the veteran was noted to be sleeping in 
the waiting area.  During the examination, he was noted for a 
long, untrimmed beard that was reminiscent of a "Rip van 
Winkle character."  He maintained direct eye contact during 
the interview and exhibited a nonchalant and carefree affect. 
The veteran's speech was linear with no derailment of thought 
or flight of ideas. Cognition was intact and the veteran was 
oriented to person, place, time, and situation.  No psychotic 
distortions of language, thought, behavior, or perception 
were noted and no suicidal or homicidal ideation was present.  
During the examination, no delusions, hallucinations, or 
paranoia was evinced.  Based upon the examination, the 
examiner once again confirmed a diagnosis of PTSD, opined 
that the veteran displayed passive aggressive personality 
traits, and assigned the veteran a GAF score of 50.

In August 2008, the veteran received treatment from Dr. Mark 
Glenn at the VAMC.  The treatment record does not reflect any 
specific reported symptoms.  A mental status examination once 
again revealed no significant change from the prior such 
examinations performed by Dr. Fahy.

At the veteran's Travel Board hearing in October 2008, he 
identified symptoms which included paranoia, anxiety that was 
similar to panic attacks, overwhelming fear and anger, 
irritability, difficulty relating to people, and feelings of 
being withdrawn from society.  He further testified that he 
was frequently by himself and continued to perform perimeter 
checks around his property.  The veteran testified that he 
continued to fear that "the fighting is coming to the 
streets."  He admitted that he was able to manage his own 
finances and had completed class work to become a barber.  He 
stated that he had been previously unsuccessful at obtaining 
his barber license, but that he was preparing to take the 
barber examination again. At the hearing, the veteran 
described that he had worked a series of jobs as a barber, 
but was let go when his temporary 90-day barber license 
expired.  Additional testimony was offered by the veteran's 
friend, who testified that the veteran had become more 
introverted and preferred to remain close by his residence. 
Interestingly, the testimony also establishes that the 
veteran's residence is a triplex in the center of Myrtle 
Beach which he shared with two friends, one of whom was a 
recent divorcee and received visits from his two children, 
aged 6 and 9 years old.

At the hearing, the veteran submitted an additional October 
2008 statement from a fellow service member, which states 
that in a recent visit to the veteran, the service member 
noted changes in the veteran's behavior.  Specifically, the 
service member noted that he observed the veteran walking 
around the residence at night to ensure that doors and 
windows were locked and that nobody was outside on the 
property.  He also related that the veteran did not like to 
leave his home. The letter further states that conversations 
with the veteran were difficult, as the veteran would leave 
in the midst of conversation to perform other tasks.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 30 percent disability evaluation for 
PTSD is appropriate.  The veteran has consistently 
demonstrated satisfactory general functioning, including the 
ability to groom, dress, and manage his own finances.  His 
conversation, speech, and thought processes have also been 
consistently normal throughout treatment.  The veteran has, 
however, demonstrated ongoing depressed mood, anxiety, 
suspiciousness, panic attacks, and chronic sleep impairment. 
At the veteran's August 2007 treatment by Dr. Fahy, his 
memory was characterized as being "fair," indicative of 
mild memory loss.

The evidence in the record, however, does not warrant a 50 
percent disability evaluation.  The record does not indicate 
that the veteran demonstrates a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; or impaired 
abstract thinking.  The treatment records and the hearing 
testimony offered by the veteran and his friend establish 
that the veteran is capable of managing his own finances. 
Although the Board is mindful that the veteran has 
experienced periods of unemployment and was fired from a 
position as a hotel garbage collector due to his inability to 
relate to co-workers and hotel guests, the Board also notes 
that the veteran has successfully completed coursework to 
become a barber and is in the process of obtaining a barber's 
license.  The veteran also testified at his hearing that he 
obtained a series of temporary barber's licenses and has used 
them to gain temporary employment as a barber.  There is no 
indication in the record that the veteran was release from 
such temporary employment for any reason other than the 
expiration of his temporary licenses.  Moreover, despite the 
veteran's documented contentions that he experiences 
difficulty relating with people, he presently resides in a 
triplex with two friends in the center of Myrtle Beach.  
Although the veteran related, at his August 2007 treatment 
with Dr. Fahy, that he was experiencing stress due to the 
large numbers of people and noise near his residence, he 
later stated at his December 2007 VA examination that he was 
sad to see the summer traffic leave his town.  The evidence 
in this regard demonstrates that the veteran has successfully 
maintained occupational and social relationships.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support the veteran's claim of 
entitlement to an evaluation greater than 30 percent, and 
this claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for an increased rating for 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling in a February 2007 notification letter.  
The notification letter also advised the veteran that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Following a reasonable period of time during 
which the veteran was permitted to respond, the matter was 
readjudicated by the RO in a June 2007 Statement of the Case.  
The veteran was re-notified in this regard by a subsequent 
July 2007 notification letter and provided additional time to 
respond before further readjudication in an April 2008 
Supplemental Statement of the Case.
 
The Board, however, is also aware of the decision of the 
United States Court of Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate notice requires 
that:  (1) VA notify the claimant that, to substantiate such 
a claim, the veteran must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life; (2) if the 
diagnostic code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
veteran's employment and daily life (such as specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the RO's initial February 
2007 notification letter was in substantial compliance with 
the first and fourth requirements of Vazquez-Flores to the 
extent that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical and 
laboratory evidence, as well as lay evidence from other 
individuals who could describe from their knowledge and 
personal observations in what manner his disabilities had 
worsened.  The Board is aware, however, that the letter did 
not provide the type of notification set forth in the second 
and third requirements of Vazquez-Flores.  As such, the 
veteran has received inadequate notice, and the Board must 
proceed with an analysis of whether this error prejudiced 
him.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that served to render any 
pre-adjudicatory notice error non-prejudicial.  In the 
present case, in fact, the veteran was provided with the 
criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411on two 
occasions, by the RO's July 2007 notification letter and a 
subsequent letter in June 2008.  By incorporating this 
provision, the RO indicated to the veteran the specific 
findings that are required for a higher rating.  This case 
was subsequently readjudicated following the July 2007 letter 
in the April 2008 Supplemental Statement of the Case, and 
following the June 2008 notification letter in a September 
2008 Supplemental Statement of the Case.  The veteran was 
provided an opportunity to respond within a reasonable time 
period following each notification letter.

As such, the Board finds that any notice errors with regard 
to the second and third requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's VAMC treatment records have been 
obtained.  Additionally, he was afforded a new VA examination 
in December 2007, in follow-up to his prior VA examination in 
October 2006, only four months before the filing of his claim 
at issue.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.
ORDER

An increased rating for post-traumatic stress disorder 
(PTSD), currently evaluated as 30 percent disabling, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


